




GLOBAL PAYMENTS INC.


FORM OF PERFORMANCE UNIT AWARD CERTIFICATE


Non-transferable


G R A N T T O


 
___________________________________________
("Grantee")





by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”) and to
the terms and conditions set forth on the following pages of this award
certificate (the “Certificate”).


The target number of Shares subject to this award is ___ (the “Target Award”).
Depending on the Company’s level of attainment of specified targets for revenue,
operating income, operating margin, and diluted earnings per share for fiscal
year 2013, Grantee may earn ___% to ___% of the Target Award, in accordance with
the matrices attached hereto as Exhibit A and the terms of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


GLOBAL PAYMENTS INC.
Grant Date: _________________
 
Grant number: _______________
 
 
By: ___________________________________________
Accepted by Grantee: ______________________
Its: Authorized Officer
 











--------------------------------------------------------------------------------




TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:


(i) “Conversion Date” means the date of the Committee’s certification of the
Company’s attainment of FY 13 Operating Income, FY 13 Revenue, FY 13 Diluted EPS
and FY 13 Operating Margin, but no later than August 15, 2013.


(ii) “FY 13 Diluted EPS” is defined on Exhibit A.


(iii) “FY 13 Operating Income” means “operating income” as shown in the
Company’s Consolidated Statements of Income for the year ended May 31, 2013, as
filed with the Securities and Exchange Commission on the Company’s Form 10-K for
2013, except that for the purpose of this Certificate, FY 13 Operating Income
will be rounded up or down to the nearest whole million dollar level and shall
exclude the impact of restructuring, acquisition-related intangible amortization
expense, foreign exchange, and other non-recurring charges that are specifically
excluded from the calculation of the Company’s “cash” fiscal 2013 operating
income, as described and quantified in the Company’s fiscal 2013 year-end
earnings press release.


(iv) “FY 13 Operating Margin” is defined on Exhibit A.


(v) “FY 13 Revenue” is defined on Exhibit A.


(vi) “Performance Period” means the 2013 fiscal year of the Company beginning on
June 1, 2012 and ending on May 31, 2013.


(vii) “Performance Multiplier” means the percentage, from ___% to ___%, that
will be applied to the Target Award to determine the number of Performance
Awards that will convert to Shares on the Conversion Date, as more fully
described in Exhibit A hereto.


2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


1.
Conversion to Shares. Except as otherwise provided in Section 4 below:



(i) 25% of the Performance Units that are earned based on performance will be
converted to actual unrestricted Shares (one Share per vested Performance Unit)
on the Conversion Date. These shares will be registered on the books of the
Company in Grantee’s name as of the Conversion Date and stock certificates for
the Shares shall be delivered to Grantee or Grantee’s designee upon request of
the Grantee.


(ii) The remaining 75% of the Performance Units that are earned based on
performance will be converted to service-based Restricted Stock awards (one
Restricted Share per Performance Unit) on the Conversion Date. Such Restricted
Stock awards will be subject to the terms and conditions set forth in a
Restricted Stock Award Certificate in the form attached hereto as Exhibit B.


4.    Termination of Employment. If Grantee’s employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting of the Performance Units:


(i) Death or Disability. If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
at the end of the Performance Period based on actual performance as of the end
of the Performance Period.


(ii) Any Other Reason. If Grantee’s employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee’s Retirement or a termination of Grantee’s employment by
the Company without Cause, the Committee may, but shall not be required to,
determine that some or all of the Performance Units shall be earned at the end
of the Performance Period based on actual performance as of the end of the
Performance Period.


5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or




--------------------------------------------------------------------------------




an Affiliate. The Performance Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.


6.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


7.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.


9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, at the election of the Company’s general counsel, principal financial
officer or chief accounting officer, by withholding from the settlement of the
stock units Shares having a Fair Market Value on the date of withholding equal
to the minimum amount (and not any greater amount) required to be withheld for
tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee shall be decided in favor of the provisions of such
employment, key position, or change-in-control agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


14.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






--------------------------------------------------------------------------------


EXHIBIT A


Performance Units




The Performance Units will be earned, in whole or in part, based on the
Company’s FY 13 Operating Income, FY 13 Revenue, FY 13 Diluted EPS, and FY 13
Operating Margin as follows:


•
If FY 13 Operating Income is ______ or below, the Performance Multiplier will be
0% and all of the Performance Units will be forfeited to the Company without
further consideration or any act or action by Grantee.



•
If FY 13 Operating Income is above ______, the Performance Multiplier will be
____%, subject to the Committee’s discretion to determine that a lower
Performance Multiplier shall apply to this Award. In exercising such discretion,
the Committee shall consider and be guided by the following Performance Matrix
with respect to FY 13 Revenue, FY 13 Diluted EPS and FY 13 Operating Margin.





Performance Matrix for FY 13 Revenue


Degree of Performance Attainment
Revenue (1)
% of Target Award Earned (1)
Maximum
$____
____%
Target
$____
____%
Threshold
$____
____%
Less than Threshold
Less than $____
____%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for FY 13 Diluted EPS


Degree of Performance Attainment
Diluted EPS (1)
% of Target Award Earned (1)
Maximum
$____
____%
Target
$____
____%
Threshold
$____
____%
Less than Threshold
Less than $____
____%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for FY 13 Operating Margin


Degree of Performance Attainment
Operating Margin (1)
% of Target Award Earned (1)
Maximum
____%
____%
Target
____%
____%
Threshold
____%
____%
Less than Threshold
Less than ____%
____%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance under each matrix is independent of performance under the others and
the results are added together. For example:


•
If actual FY 13 Revenue results in __% of the Target Award being earned, actual
FY 13 Diluted EPS results in __% of the Target Award being earned, and actual FY
13 Operating Margin results in __% of the Target Award being earned, a total of
__% of the Target Award will be earned.



For purposes of this Certificate:
  


--------------------------------------------------------------------------------


•
“FY 13 Diluted EPS” means “diluted earnings per share” as shown in the Company’s
Consolidated Statements of Income for the year ended May 31, 2013, as filed with
the Securities and Exchange Commission on the Company’s Form 10-K for 2013,
except that for the purpose of this Certificate, FY 13 Diluted EPS shall exclude
the after-tax impact of restructuring, acquisition-related intangible
amortization expense, foreign exchange, and other non-recurring charges that are
specifically excluded from the calculation of the Company’s “cash” fiscal 2013
diluted earnings per share, as described and quantified in the Company’s fiscal
2013 year-end earnings press release.



•
“FY 13 Operating Income” means “operating income” as shown in the Company’s
Consolidated Statements of Income for the year ended May 31, 2013, as filed with
the Securities and Exchange Commission on the Company’s Form 10-K for 2013,
except that for the purpose of this Certificate, FY 13 Operating Income will be
rounded up or down to the nearest whole million dollar level and shall exclude
the impact of restructuring, acquisition-related intangible amortization
expense, foreign exchange, and other non-recurring charges that are specifically
excluded from the calculation of the Company’s “cash” fiscal 2013 operating
income, as described and quantified in the Company’s fiscal 2013 year-end
earnings press release.



•
“FY 13 Operating Margin” means FY 13 Operating Income divided by FY 13 Revenue.



•
“FY 13 Revenue” means “revenue” as shown in the Company’s Consolidated
Statements of Income for the year ended May 31, 2013, as filed with the
Securities and Exchange Commission on the Company’s Form 10-K for 2013, except
that for the purpose of this Certificate, FY 13 Revenue will be rounded up or
down to the nearest whole million dollar level and shall exclude the impact of
foreign exchange.





--------------------------------------------------------------------------------


EXHIBIT B


GLOBAL PAYMENTS INC.


RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable


G R A N T T O


 
___________________________________________
("Grantee")
 
by Global Payments Inc. (the "Company") of
 
__________________________________________________

            


shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”)
and to the terms and conditions set forth on the following pages of this award
certificate (the “Terms and Conditions”). By accepting this Award, Grantee shall
be deemed to have agreed to the terms and conditions set forth in this
Restricted Stock Award Certificate (the “Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Percentage of Shares
Date of Expiration of Restrictions
33%
One year anniversary of the Grant Date listed below
33%
Two year anniversary of the Grant Date listed below
34%
Three year anniversary of the Grant Date listed below



IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.




GLOBAL PAYMENTS INC.
Grant Date: _________________
 
Grant number: _______________
By: ___________________________________________
Accepted by Grantee: _____________________
Its: Authorized Officer
 















--------------------------------------------------------------------------------


TERMS AND CONDITIONS
1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.
2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)
As to the percentages of the Shares specified on the cover page hereof, on the
respective dates specified on the cover page hereof; provided Grantee is then
still employed by the Company or an Affiliate; or

(a)
Termination of Grantee’s employment by reason of death or Disability or, subject
to the consent of the Committee, Grantee’s Retirement.

4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form. If a certificate
for Restricted Shares is issued during the Restricted Period with respect to
such Shares, such certificate shall be registered in the name of Grantee and
shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.
7.    No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.
8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the right to
deduct or withhold, or require Grantee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting of the Shares. The withholding requirement
may be satisfied, in whole or in part, at the election of the Company’s general
counsel, principal financial officer or chief accounting officer, by withholding
from the settlement Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.
9.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.


--------------------------------------------------------------------------------


10.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the Restricted Shares are subject to adjustment as provided in
Article 15 of the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement with Grantee that has been approved, ratified or
confirmed by the Committee shall be decided in favor of the provisions of such
employment, key position, or change-in-control agreement.
11.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.
12.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13.    Relationship to Other Benefits. The Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.
14.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.




